Opinion issued May 10, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00032-CV
____________

DAVID SELVA, Appellant

V.

ANNASTASCIA KOMP, Appellee



On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2005-75415



MEMORANDUM OPINION
	The Court today considered the parties' joint motion to remand case to trial
court for rendition in accordance with settlement agreement.  We grant the motion
as follows:

	We set aside the trial court's judgment, without regard to the merits. 
Tex. R. App. P. 42.1(a)(2)(B).


	We remanded the case to the trial court with instructions to render
judgment in accordance with the parties' April 27, 2007 irrevocable
settlement agreement.
 	All other pending motions are overruled as moot.
 	The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.
 	The parties shall pay the costs they incurred by reason of this appeal. 
Tex. R. App. P. 42.1(d).


PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.